Name: Council Decision (EU) 2017/1248 of 11 July 2017 on the conclusion, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other party
 Type: Decision
 Subject Matter: employment;  European construction;  rights and freedoms;  labour market;  international affairs;  Europe;  international law;  organisation of work and working conditions
 Date Published: 2017-07-12

 12.7.2017 EN Official Journal of the European Union L 181/4 COUNCIL DECISION (EU) 2017/1248 of 11 July 2017 on the conclusion, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other party THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 79(2)(b), in conjunction with Article 218(6)(a) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 22 January 2007 the Council authorised the Commission to open negotiations with Ukraine for the conclusion of a new agreement between the European Union and Ukraine to replace the Partnership and Cooperation Agreement (2). (2) Those negotiations were successfully finalised and the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (hereinafter Agreement) was initialled in 2012. (3) In accordance with Council Decision 2014/295/EU (3), Council Decision 2014/668/EU (4) and Council Decision 2014/670/Euratom (5), the Agreement was signed at Brussels on 21 March 2014 and at Brussels on 27 June 2014, subject to its conclusion at a later date. (4) This Decision concerns only Article 17 of the Agreement, which contains specific obligations relating to the treatment of third country nationals legally employed as workers in the territory of the other party and which falls within the scope of Title V of Part Three of the Treaty on the Functioning of the European Union. The aim and content of those provisions is distinct from and independent of the aim and content of the other provisions of the Agreement to establish an association between the parties. A separate decision relating to the other provisions of the Agreement will be adopted in parallel with this Decision. (5) In accordance with Articles 1 and 2 of Protocol 21 on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, those Member States are not taking part in the adoption of this Decision and are not bound by it or subject to its application. (6) In accordance with Articles 1 and 2 of Protocol 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (7) The Agreement should not be construed as conferring rights or imposing obligations which can be directly invoked before Union or Member State courts and tribunals. (8) The Agreement should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, together with the Annexes and Protocols thereto (hereinafter the Agreement), is hereby approved on behalf of the Union, as regards Article 17 thereof (6). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 486(2) of the Agreement, in order to express the consent of the Union to be bound by the Agreement (7). Article 3 The Agreement shall not be construed as conferring rights or imposing obligations which can be directly invoked before Union or Member State courts and tribunals. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 11 July 2017. For the Council The President T. TÃ NISTE (1) Consent of 16 September 2014 (not yet published in the Official Journal). (2) Partnership and Cooperation Agreement between the European Communities and their Member States, and Ukraine (OJ L 49, 19.2.1998, p. 3). (3) Council Decision 2014/295/EU of 17 March 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards the Preamble, Article 1, and Titles I, II and VII thereof (OJ L 161, 29.5.2014, p. 1). (4) Council Decision 2014/668/EU of 23 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 278, 20.9.2014, p. 1) (5) Council Decision 2014/670/Euratom of 23 June 2014 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (OJ L 278, 20.9.2014, p. 8). (6) The text of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part has been published in OJ L 161, 29.5.2014, p. 3. (7) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.